         Case 1:20-cv-10832-AT-SN Document 201 Filed 05/27/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                             Plaintiff,                 :
                                                                        :
                           - against -                                  :   20 Civ. 10832 (AT) (SN)
                                                                        :
RIPPLE LABS, INC., BRADLEY GARLINGHOUSE, :
and CHRISTIAN A. LARSEN,                                                :
                                                                        :
                                             Defendants.                :
                                                                        :
------------------------------------------------------------------------x

                         MOTION FOR WITHDRAWAL OF ATTORNEY

         Plaintiff Securities and Exchange Commission (“SEC”) respectfully moves the Court for an

order in the form attached hereto withdrawing Dugan Bliss as counsel of record in this action for

Plaintiff. Mr. Bliss is leaving the SEC’s employ. The SEC continues to be represented by the other

counsel of record in this matter.

Dated:           New York, NY
                 May 27, 2021

                                                 /s/Dugan Bliss
                                                 Jorge G. Tenreiro
                                                 Dugan Bliss
                                                 Robert Moye
                                                 Benjamin Hanauer
                                                 Mark Sylvester
                                                 Daphna A. Waxman
                                                 Jon A. Daniels
                                                 Ladan F. Stewart

                                                 Attorneys for Plaintiff
                                                 SECURITIES AND EXCHANGE COMMISSION
                                                 New York Regional Office
                                                 200 Vesey Street, Suite 400
                                                 New York, New York 10281-1022
                                                 (212) 336-0971 (Bliss)
                                                 blissd@sec.gov
